Citation Nr: 1025948	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae prior to September 2, 2009 and in 
excess of 10 percent thereafter.

3.  Entitlement to service connection for dry eye syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for dry eye 
syndrome is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   Service-connected hemorrhoids are manifested by thrombosis 
and without  secondary anemia or fissures.

2.  Prior to September 2, 2009 pseudofolliculitis barbae was 
manifested by a rash of the face and neck that affected less than 
1 percent of the total body and less than 1 percent of exposed 
areas and did not require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

3.  Since September 2, 2009, pseudofolliculitis barbae has been 
manifested by a rash of the face and neck that affects 10 percent 
of exposed areas and does not require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs.

 
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for hemorrhoids have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).  

2.  Prior to September 2, 2009, the criteria for a compensable 
rating for pseudofolliculitis barbae were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800 - 7806 (2009).  

3.  After September 2, 2009, the criteria for a rating in excess 
of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In an August 2007 letter, the RO provided the Veteran with notice 
of the evidence required to substantiate his service connection  
claims.  The letter informed the Veteran what information and 
evidence VA was responsible for obtaining and what evidence VA 
would assist him in obtaining.  The letter explained how 
disability ratings and effective dates are determined.  This 
letter satisfied the timing requirements set forth in Pelegrini, 
as it was provided prior to the rating decision on appeal.  The 
notice letter informed the Veteran of how disability ratings and 
effective dates are determined.  

The Veteran has appealed the initial ratings assigned in the 
December 2007 rating decision which granted service connection 
for hemorrhoids and pseudofolliculitis barbae.  The RO did not 
provide the Veteran with additional VCAA notice regarding his 
claims for increased ratings.  In Dingess, the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  Rather, the RO must issue a Statement of 
the Case (SOC).  Id.  The RO issued an SOC in June 2008 that 
advised the Veteran of the pertinent laws and regulations and the 
reasons for the decision. 

The requirements of the duty to assist have been satisfied with 
respect to the claims being decided.  The RO obtained the 
pertinent evidence necessary to decide the claims.  The record on 
appeal includes service treatment records and relevant post-
service medical records identified by the Veteran.  The Veteran 
has also had VA examinations for the disabilities on appeal.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.    Analysis of Claims

A.   Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).



B. Evaluation for service-connected hemorrhoids

The Veteran has appealed the initial non-compensable (zero 
percent) rating assigned for service-connected hemorrhoids.  This 
condition is rated according to Diagnostic Code 7336.  

Diagnostic Code 7336 provides that a zero percent rating is 
assignable for mild or moderate hemorrhoids, external or 
internal.  A 10 percent rating is assignable for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum evaluation of 
20 percent is assignable with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).  

The Veteran had a VA examination in August 2007.  The examiner 
indicated that the claims file was reviewed.  The Veteran 
reported recurrent hemorrhoids.  The condition had existed for 
one year.  The Veteran reported anal itching, pain and perianal 
discharge.  He had no diarrhea, tenesmus or swelling.  The 
Veteran reported a leakage of stool.  The leakage occurred more 
than 2/3 of the day in extensive amounts, and a pad was not 
needed.  He had hemorrhoids that were constantly present.  The 
Veteran reported treatment with creams.  He did not report any 
hospitalization or surgery for this condition.  

A nursing progress note dated in December 2007 indicates that the 
Veteran reported hemorrhoid pain of 4/10.  

The Veteran had a VA examination in September 2009.   The Veteran 
reported a four year history of hemorrhoids.  He complained of 
anal itching, diarrhea, pain, a nagging feeling to empty the 
bowel, swelling and perianal discharge.  The Veteran reported 
pain that interfered with bowel movements.  The Veteran described 
a leakage of stool.  He reported that the leakage occurred less 
than one-third of the day in moderate amounts.  A pad was not 
needed.   Hemorrhoids were constantly present.  It was noted that 
the Veteran had not been hospitalized or had surgery for this 
condition.  

On physical examination, the examiner noted that there was no 
evidence of ulceration, fissures, reduction of lumen, loss of 
rectal tonus, trauma, rectal bleeding, proctitis, infections, 
spinal cord injury, protrusion or loss of sphincter control.  
Internal hemorrhoids, which were reducible were noted.  There was 
no evidence of bleeding.  Thrombosis was present.  There was no 
evidence of frequent recurrences, without excessive redundant 
tissue.  

VA outpatient records dated in May 2010 indicated that the 
Veteran reported chronic hemorrhoids.  It was noted that 
conservative measures failed and the Veteran wanted to see a 
surgeon.  

Based on the foregoing, the Board finds that a 10 percent rating 
is warranted throughout the appeal period.  Under Diagnostic Code 
7336,  a rating in excess of 10 percent is not assignable in the 
absence of persistent bleeding with secondary anemia or fissures.  
In the absence of such findings, the Board concludes that a 
10 percent rating, and no higher, is warranted for hemorrhoids.

C.  Pseudofolliculitis barbae

In the December 2007 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a non-
compensable evaluation pursuant to Diagnostic Code 7813.  

The Veteran's skin condition is rated by analogy to 
dermatophytosis (ringworm).  Diagnostic Code 7813 provides that 
dermatophytosis is rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804 or 7805) or 
dermatitis (DC 7806), depending on the predominant disability.  

Under Diagnostic Code 7800, disfigurement of the head, face, or 
neck with one characteristic of disfigurement warrants a 10 
percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.  Disfigurement of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7800 at Note (1) (2009).

The rating criteria governing scars other than those of the head, 
face or neck are set forth in 38 C.F.R. § 4.118, DC's 7801 
through 7805.  Diagnostic Code 7801 governs scars, other than the 
head, face or neck that are deep or that cause limited motion.  A 
10 percent rating is assignable for a scar with area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is 
assignable for a scar with area or areas exceeding 12 square 
inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2009).

Diagnostic Code 7801 pertains to burn scars or scars due to other 
causes, not of the head, face or neck, that are deep and 
nonlinear.  Under this diagnostic code, such scars are rated from 
10 to 40 percent disabling, based upon the size of the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).  

Diagnostic Code 7802 is used to evaluate scars other than the 
head, face, or neck that are superficial and that do not cause 
limited motion.  Under DC 7802, a maximum rating of 10 percent 
rating is assignable for such scars with an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 
7802 (2009).  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note 
(2).

Diagnostic Code 7803 provides that a maximum 10 percent rating is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, DC 7803 (2008).  In addition, under Diagnostic 
Code 7804, a maximum rating of 10 percent is assignable for 
superficial scars that are painful on examination.
Diagnostic Code 7805 provides that scars may be rated according 
to limitation of motion of the affected part.  38 C.F.R. § 4.118, 
DC 7805 (2008).

Diagnostic Code 7806 provides that a noncompensable evaluation is 
warranted if less than 5 percent of the entire body or less than 
5 percent of the exposed areas are affected; and, no more than 
topical therapy required during the past 12-month period.  A 10 
percent evaluation is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 40 percent evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required during the past 12-month period.  38 C.F.R. § 4.119, 
Diagnostic Code 7806 (2008).

A zero percent rating was assigned for the Veteran's skin 
condition prior to September 2009.   The RO has assigned a 10 
percent rating from September 2, 2009, based upon the findings 
noted on a VA examination of that date.  

Upon VA examination in September 2007, the examiner noted that 
the Veteran reported a history of pseudofolliculitis barbae since 
2003.  The Veteran reported that his skin condition caused 
itching, shedding and crusting.  He had no exudation and no ulcer 
formation.  The symptoms described occurred constantly.  The skin 
disease involved areas that are exposed to the sun, including the 
neck.  It did not include the face, the hands or the head.  It 
was noted that the Veteran had not received treatment for his 
skin condition in the past 12 months. 

On physical examination, the examiner noted pseudofolliculitis 
barbae located on the junction of the neck and the chin.  There 
was an abnormal skin texture of less than 6 square inches.  There 
was no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, hyperpigmentation, 
or limitation of motion.  The skin lesions affected 1 percent of 
exposed areas and 1 percent of the whole body.  The skin lesions 
were not associated with systemic disease.  

At a September 2009 VA examination, the Veteran reported a 
history of pseudofolliculitis barbae since 2003.  The examination 
report noted that the skin disease involves areas that are 
exposed to the sun, including the head, face and the neck.  It 
did not include the hands.  The Veteran reported itching of the 
face, neck and back of the head.  It was noted that the symptoms 
occurred constantly.  He had no exudation, ulcer formation, 
shedding or crusting.  The Veteran reported that  treatment in 
the preceding 12 months included Mysteclin three times a day.  
The examiner noted that this was a topical corticosteroid.  He 
reported that he had not experienced any side effects from the 
medication.

On physical examination, the examiner noted pseudofolliculitis 
barbae located on the beard area of the face.  The affected area 
was less than six square inches.  There was no ulceration, 
exfoliation, crusting, disfigurement, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation or limitation 
of motion.  The skin lesions covered 10 percent of the exposed 
area and one percent of the whole body.  The skin lesions were 
not associated with systemic disease.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for an initial compensable rating for 
pseudofolliculitis barbae prior to September 2, 2009.  

The evidence during this time period reflects that 
pseudofolliculitis barbae was manifested by lesions of the neck 
and chin.  Pseudofolliculitis barbae affected less than 1 percent 
of exposed areas and 1 percent of the total body area.  The 2007 
examination report indicated that the condition did not require 
any treatment.   Accordingly, a higher rating is not assignable 
under Diagnostic Code 7806 for the time period prior to September 
2, 2009.  

The Board has also considered the criteria of Diagnostic Codes 
7800 through 7805 and concludes that a compensable rating was not 
assignable under those codes prior to September 2, 2009.  In this 
regard, the Board notes that the record prior to September 2, 
2009 does not show any findings of characteristics of 
disfigurement set forth in Diagnostic Code 7800.  Diagnostic 
Codes 7801 and 7802 are not applicable, as those codes pertain to 
scars not of the head, face or neck.  Diagnostic Code 7804 is 
also not applicable as the evidence did not show that the 
Veteran's condition was manifested by unstable or painful scars.

The Board finds that a rating in excess of 10 percent is not 
warranted for the time period after September 2, 2009.   A higher 
rating is not assignable under Diagnostic Code 7806, as the 
record reflects that pseudofolliculitis barbae  affects less than 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas.  Further, the evidence from this time period 
indicates that the Veteran's skin condition does not require 
systemic therapy.  

The Board further finds that a rating in excess of 10 percent is 
not warranted for the time period after September 2, 2009 under 
Diagnostic Codes 7800 through 7805.  A 30 percent rating is not 
assignable under Diagnostic Code 7800, as the evidence does not 
show visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids) ears (auricles), cheeks, 
lips), or; two or three characteristics of disfigurement.  In 
addition, a higher rating is not assignable under Diagnostic Code 
7801 or 7802, as the Veteran's condition only affects the head, 
face and neck.   Again, Diagnostic Code 7804 is not applicable as 
the evidence does not reflect findings of unstable or painful 
scars.  



D.  Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  However, there is no evidence in this 
instance that the rating criteria are inadequate to evaluate the 
disabilities on appeal.  There is no evidence that the claimed 
disabilities, alone, cause marked interference with employment 
(beyond that contemplated in the evaluation assigned) or 
necessitate frequent periods of hospitalization.  Accordingly, 
the Veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board is 
not required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 10 percent rating is granted for hemorrhoids, pursuant to 
regulations governing the payment of monetary benefits.

Prior to September 2, 2009, a compensable rating for 
pseudofolliculitis barbae is denied.

After September 2, 2009, a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  

REMAND

Additional development is necessary with respect to the  
Veteran's claim for service connection for dry eye syndrome.  

The Veteran had a VA examination of his eyes in September 2007.  
The examination report noted a complaint of dry eyes; however the 
examiner did not provide a medical opinion with regard to the 
etiology dry eyes.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided)
Given the foregoing, a new VA examination is necessary to 
ascertain the etiology of the Veteran's claimed eye condition.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination of his eyes.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination.  The 
examination report should indicate that the 
claims file was reviewed.  

2.  The examiner should indicate whether dry 
eye syndrome is an appropriate diagnosis.  If 
dry eye syndrome is present, the examiner 
should state whether dry eye syndrome is at 
least as likely as not (50 percent or greater 
likelihood) related to the complaints of dry 
eyes that were noted during service.  The 
examiner should provide a detailed rationale 
for the opinion.  

3.  Following the requested development, the 
Veteran's claim should be readjudicated based 
upon all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


